IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. PD-0035-11 & PD-0036-11



                         WILLIAM ALLEN COOPER, Appellant

                                                v.

                                  THE STATE OF TEXAS



             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SIXTH COURT OF APPEALS
                           RED RIVER COUNTY



       Womack, J., filed a statement.


       While I join the Court’s order, I take this opportunity to mention that the appellant is

eligible for immediate release on bail before the mandate issues. See Code of Criminal Procedure

article 44.04(h).



Filed June 29, 2011.
Do not publish.